

116 SRES 522 ATS: Electing Robert M. Duncan, of the District of Columbia, as Secretary for the Majority of the Senate.
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 522IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. McConnell submitted the following resolution; which was considered and agreed toRESOLUTIONElecting Robert M. Duncan, of the District of Columbia, as Secretary for the Majority of the Senate.That Robert M. Duncan of the District of Columbia be, and he is hereby, elected Secretary for the Majority of the Senate.